 327 NLRB No. 2031NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Empress Casino Joliet Corporation and AmericanMaritime Officers.  Case 33ŒCAŒ12875March 31, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on January 11, 1999,1 theGeneral Counsel of the National Labor Relations Boardissued a complaint on January 22, 1999, alleging that theRespondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 33ŒRCŒ4247.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint and assertingaffirmative defenses.On February 19, 1999, the General Counsel filed aMotion for Summary Judgment.  On February 23, 1999,the Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted.  On March 2, 1999, the Union
filed a statement in support of the General Counsel™s
Motion for Summary Judgment.  The Respondent filed a
response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thegrounds that the unit is composed of supervisors2 andthat the election was conducted by mail ballot.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any                                                       1 Although the Respondent™s answer states that the Respondent iswithout sufficient knowledge or information to form a belief as to thetruth of the complaint allegations concerning the filing and service ofthe charge, a copy of the charge and affidavit of service are attached to
the General Counsel™s motion.  The Respondent did not contest theauthenticity of these documents in its response to the Notice to ShowCause.2 The Respondent™s request for review of the Regional Director™sfinding that the petitioned for unit is composed of Sec. 2(3) employeeswas denied by unanimous decision of the Board Panel.representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times the Respondent, an Illinois corpo-ration, has been engaged in the operation of two river-boat casinos at Joliet, Illinois.  During the calendar yearending December 31, 1998, the Respondent, in conduct-ing its business operations described above, purchasedand received at its Joliet, Illinois facility goods valued in
excess of $50,000 directly from points outside the State
of Illinois and derived gross revenues in excess of
$500,000 at its Joliet, Illinois facility.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.3II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationThe Union was certified on December 18, 1998, as theexclusive collective-bargaining representative of the em-ployees in the following appropriate unit:All full-time and regular part-time Captains, FirstMates, Chief Engineers and Assistant Engineers em-ployed by the Employer at its Joliet, Illinois, facilities;but excluding all other employees, including office
clerical employees, professional employees, managerial
employees, guards and supervisors as defined in the
Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B. Refusal to BargainSince December 21, 1998, the Union has requested theRespondent to bargain, and, since January 7, 1999, theRespondent has refused.  We find that this refusal con-stitutes an unlawful refusal to bargain in violation ofSection 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after January 7, 1999, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, theRespondent has engaged in unfair labor practices affect-                                                       3 The Respondent denied the labor organization status of the Union.In the underlying representation case the Respondent did not requestreview of the finding of the Regional Director that the Union is a labororganization.  Accordingly, it is precluded from challenging that statusin this case.  See Sec. 102.67(f) of the Board™s Rules. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Empress Casino Joliet Corporation, Joliet,Illinois, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with American Maritime Offi-cers, as the exclusive bargaining representative of theemployees in the bargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time Captains, FirstMates, Chief Engineers and Assistant Engineers em-ployed by the Employer at its Joliet, Illinois, facilities;but excluding all other employees, including office
clerical employees, professional employees, managerial
employees, guards and supervisors as defined in the
Act.(b) Within 14 days after service by the Region, post atits facility in Joliet, Illinois, copies of the attached noticemarked ﬁAppendix.ﬂ4 Copies of the notice, on formsprovided by the Regional Director for Region 33 afterbeing signed by the Respondent™s authorized representa-                                                       4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂtive, shall be posted by the Respondent and maintainedfor 60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, orcovered by any other material.  In the event that, duringthe pendency of these proceedings, the Respondent hasgone out of business or closed the facility involved inthese proceedings, the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by theRespondent at any time since January 7, 1999.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C. March 31, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARDMEMBER BRAME, dissenting.In the underlying representation proceeding, I dis-sented from my colleagues™ denial of the Respondent™sspecial appeal of the Regional Director™s direction of a
mail-ballot election.  Accordingly, I dissent here from
my colleagues™ granting the General Counsel™s Motion
for Summary Judgment and their finding that the Re-spondent violated Section 8(a)(5) and (1) of the Act.Dated, Washington, D.C. March 31, 1999J. Robert Brame III,                     Member                 NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with American Mari-time Officers as the exclusive representative of the em-ployees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act. EMPRESS CASINO JOLIET CORP.3WE WILL, on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time Captains, FirstMates, Chief Engineers and Assistant Engineers em-ployed by us at our Joliet, Illinois, facilities; but ex-cluding all other employees, including office clericalemployees, professional employees, managerial em-ployees, guards and supervisors as defined in the Act.EMPRESS CASINO JOLIET CORPORATION